DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
In light of the support provided by applicant for the limitation “the adapter stent of the invention can include protrusions, hooks, barbs.” The examiner has withdrawn the previous 112a rejection to claim 43.
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. Applicant argues on pages 6-7, the prior art Garrison does not disclose a cardiac valve 6/6A is directly coupled to the valve displaced 8/8A prior to implantation within the native valve, rather in Garrison the cardiac valve 6/6A is spaced apart from the valve displacer 8/8A during delivery. The examiner respectfully disagrees. Garrison discloses the cardiac valve is preferably delivered separate from the valve displacer but in alternative the cardiac valve is integrated with the valve displacer during introduction and deployment (column 2, lines 15-31) and further includes sharp elements or barbs which engages the sides openings of the valve displacer (column 2, lines 23-31). Furthermore, see Figures 31-38, wherein Garrison discloses the valve 6D is coupled directly to a valve displacer 8D prior to introduction into the patient (see Figures 37-38 and column 10, lines 37-50). 
Applicant argues on page 8, the prior art Wilson does not disclose a stent prosthetic valve is mounted within and attached to the cuff prior to implantation of the apparatus because such a modification would change the principle operation of Wilson. The examiner respectfully disagrees. Wilson and Bonhoeffer are analogous art teaching a stent with an inner cylindrical section and flared ends and formed from shape memory. Furthermore, Bonhoeffer discloses the adapter stent may be employed in conjunction with replacement valve that are mounted to the stent prior to implant of the adapter stent or after implantation of the adapter stent (Bonhoeffer, paragraph [0048]), wherein Bonhoeffer discloses the proximal and distal sections of the adapter stent is expanded and further placing a venous segment within the adapter stent at a later time (several weeks after initial implant, see paragraph [0046]). Therefore, Bonhoeffer discloses the adapter stent can be delivered separate from the replacement valve analogous to Wilson, which further supports the examiner’s reasoning that forming an integral device from two pieces involves only routine skill in the art.
Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 32-34, 38-40, 42, and 44-47 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Garrison et al. U.S. Patent 6,425,916.
Regarding Claims 32, 45, Garrison et al. discloses a prosthetic valve apparatus (as seen in Figures 3-4) comprising: an expandable outer stent 8 having a first end and a second end (as seen in Figures 3-4, 8-9, 13-20 and paragraphs [0030-0031]), the expandable outer stent 8 defining a lumen along a length thereof and having a diameter (as seen in Figures 8), the outer stent 8 adapted to engage and seal against an opening of a native valve (as seen in Figures 3-6, 13-20 and column 4, lines 57-65 and column 7, lines 48-64); an expandable inner stent 6 attached to the outer stent prior to the implantation of the prosthetic valve having a smaller diameter than the diameter of the outer stent (as seen in Figures 9, 13-20 and column 4, lines 45-57). Wherein, Garrison et al. discloses the inner stent 6 housing the valve is integrated/coupled to the outer stent 8 during introduction and deployment and does not have to be separately delivered (see column 2, lines 15-31). Garrison et al. further discloses the inner stent 6 having a lumen extending along a length of the inner stent, the inner stent 6 disposed within the lumen of the outer stent 8 such that the smaller diameter of the inner stent and the diameter of the outer stent define an annular shaped volume along the length of the inner and outer stents (as seen in Figures 9, 13-20 and 34-38); and a prosthetic valve 38 (see leaflets in Figures 9-11) mounted within the lumen of the inner stent 6, the prosthetic valve 38 having an opening that is smaller than the opening of the native valve (this limitation would be met because the prosthesis is adapted to fit between the opening of the native valve, hence the prosthetic valve 38 located inside an inner stent 6 would possess a smaller diameter than the opening of the native valve. The limitation the annular shaped volume is configured to fill with blood during implantation of the prosthetic valve apparatus is met by Garrison because Garrison et al. discloses an expandable valve member having openings extending entirely along the outer and inner stent struts therefore, any spaces formed between the two stent and the lumens provided with the stents would receive blood during implantation (as seen in Figures 9-11, 13-20 and 34-38). 
Regarding Claim 33, Garrison et al. discloses wherein the native valve is one of a mitral valve, an aortic valve and a tricuspid valve (see Figures 13-20, 23-24 and 31-33 and column 4, lines 23-35 and column 7, lines 4-14)
Regarding Claim 34, Garrison et al discloses wherein the outer stent 8 and the inner stent 6 are constructed of at least one of a liquid impermeable material and a liquid semi-impermeable material (Garrison et al. discloses using a fabric sleeve 17 that forms a cover to trap fragments, see column 5, lines 6-17).
Regarding Claim 38, Garrison et al. discloses wherein at least a portion of the prosthetic valve apparatus is balloon expandable, wherein the outer stent is balloon expandable (column 2, lines 1-10).
Regarding Claim 39, Garrison et al. discloses the inner stent 12 is balloon expandable (as seen in Figures 2-20 and column 2, lines 11-22 and column 6, lines 35-45 and column 7, lines 28-67).
Regarding Claims 40, 46, Garrison et al. discloses wherein the outer stent has a different shape than the inner stent (as seen in Figures 9-10).
Regarding Claims 42, 47, Garrison et al. discloses wherein the diameter of the outer stent when expanded is greater than the diameter of the inner stent when expanded (see Figures 9 and 13-20 and 34-38, the outer stent is flared outwards and inner stent 6 is confined within the outer stent diameter).
Regarding Claim 44, Garrison et al. discloses wherein the inner stent is a braided or wire mesh (column 5, lines 19-20 and column 8, lines 9-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. U.S. Publication 2006/0276874 A1 (has a provision application No. 60/685,433 filed on May 27, 2005) in view of Glastra U.S. Patent 5,464,419 and further in view of Bonhoeffer U.S. Publication 2008/0015671 A1 (a provisional filed date of November 19, 2004).
Regarding Claim 23, Wilson discloses an apparatus 10 for positioning a prosthetic valve in a tubular organ having a greater perimeter than the prosthetic valve (as seen in Figures 6-7), comprising an expandable adapter 10 having an annular shaped volume longitudinally extending from a first end to a second end of the adapter (as seen in Figures 5-7), wherein the annular shaped volume is defined between an inner surface of an outer cylindrical wall wherein the annular shaped volume extends along an entire length (as seen in Figures 5-7, there would be a small gap/space existing between the two layers of materials that forms the annular shaped volume), an outer surface of an inner cylindrical wall, the inner cylindrical wall spaced inwardly of the outer cylindrical wall, and at least a first end wall at the first end of the adapter, wherein the outer cylindrical wall is formed of a stent material (braided material, see paragraphs [0012], [0019], [0024]) and in an expanded state is irregularly shaped and adapted to contact and conform to an irregularly shaped surface of a tubular organ (as seen in Figure 6, the ends of the cuff forms an irregular bulge), wherein the inner cylindrical wall is a braided or wire mesh formed of the stent material and in an expanded state is generally cylindrical and has a different shape than the outer cylindrical wall in the expanded state (paragraphs [0012], [0019], [0024] and see Figures 1-6); and a prosthetic valve 26 mounted within the inner cylindrical wall of the adapter to be supported by the stent material thereof (paragraphs [0025-0026]). However, Wilson does not expressly disclose wherein the annular shaped volume radially extending around an entire circumference of the adapter. Glastra teaches an adapter in the same field of endeavor for having an implant to be mounted within an inner cylindrical wall of the adapter (as seen in Figure 2 and 6 and abstract), wherein the adapter includes a double walled sleeve with a space between the walls that is filled with curable material (abstract and column 2, lines 10-52) for the purpose of allowing the walls to be filled with material that is designed for local support and reinforcement of a body vessel (abstract and column 2, lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s annular shaped volume to radially extend around an entire circumference of the adapter and is adapted to be filled with a quantity of material as taught by Glastra for the purpose of allowing the walls to be filled with material that is designed for local support and reinforcement of a body vessel. However, Wilson does not expressly disclose wherein a prosthetic valve mounted within and attached to the inner cylindrical wall of the adapter prior to implantation of the apparatus. Bonhoeffer teaches an apparatus 10 for positioning a prosthetic heart valve in the same field of endeavor comprising an annular shaped volume defined between an inner surface of an outer cylindrical wall, an inner cylindrical wall 50 spaced inwardly of the outer cylindrical wall (as seen in Figure 10) and a prosthetic valve 58 mounted within and attached to the inner cylindrical wall 50 prior to implantation of the apparatus (paragraphs [0018-0019], [0042], [0044], [0047] and [0049]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s prosthetic valve to be mounted within and attached to the inner cylindrical wall of the adapter prior to implantation as taught by Bonhoeffer, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 27, Wilson discloses the outer cylindrical wall extends from the first end to the second end of the adapter (as seen in Figures 5-6), the inner cylindrical wall extends from the first end to the second end of the adapter, and the inner cylindrical wall is spaced inwardly of the outer cylindrical wall from the first end to the second end of the adapter (the inner cylindrical wall forms an irregular shaped curve at the ends).
Regarding Claim 28, Wilson discloses wherein the inner cylindrical wall is aligned concentrically with the outer cylindrical wall (as seen in Figures 2 and 5-7).
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilson et al. U.S. Publication 2006/0276874 A1 (has a provision application No. 60/685,433 filed on May 27, 2005) in view of Glastra U.S. Patent 5,464,419 and further in view of Bonhoeffer U.S. Publication 2008/0015671 A1 (a provisional filed date of November 19, 2004) as applied in the claim rejection above and further in view of Evans et al. U.S. Publication 2006/0025853 A1.
Regarding Claim 24, Wilson in view of Glastra and further in view of Bonhoeffer does not expressly disclose wherein the annular shaped volume is adapted to be filled with a quantity of material during implantation of the apparatus material, wherein the filling the annular shaped volume is blood. Evans et al. teaches an adapter in the same field of endeavor comprising a double-walled filling with a curable medium, wherein the curable (as seen in Figures 2 and 5C and abstract and paragraphs [0020] and [0028]), wherein the fillable material comprises a gravity that is the same as blood or thrombus (paragraphs [0021]) such that the filling material will provide the final shape of the device and will require no additional sealing or anchoring means for holding the device in place (paragraphs [0021-0022]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wilson’s annular shaped volume to be filled with blood as taught by Glastra for the purpose of having a filling material with the same gravity so that the material will provide a final shape of the device that would allow anchoring/sealing means to hold the device in place.
Claims 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garrison et al. U.S. Patent 6,425,916.
Regarding Claims 36, 37, in the embodiment used in the rejection above, Figures 1-12 does not expressly disclose the inner stent is self-expanding. However, in an alternative embodiment seen in Figures 13-14, the inner stent is the same or similar to stent 6 as described in Figures 1-12, wherein the stent 6A is self-expanding and therefore does not require an independent expansion mechanism, wherein the outer stent 8 is balloon expandable and the inner stent 6A is self-expanding (column 8, lines 9-25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner stent to be self-expanding as taught in Figures 13-14 for the purpose of allowing easy of delivery, the device does not require additional delivery device to be implanted.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774